UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from , to . Commission File Number:0-11050 Dynamic Energy Alliance Corporation (formerly Mammatech Corporation) (Exact Name of Registrant as Specified in its Charter) Florida 59-2181303 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 10000 N. Central Expressway, Suite 400, Dallas, TX 75231 (Address of Principal Executive Offices)(Zip Code) Registrant's telephone number including area code: (214) 838-2687 Memphis Clark Tower, 5100 Popular Avenue, Ste. 2700, Memphis, TN 38137 Former name, former address, and former fiscal year, if changed since last report Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of "large accelerated filer", "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Larger accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x As of November 13, 2012, 82,388,825 shares of registrant’s common stock, par value $0.0003, were outstanding. DYNAMIC ENERGY ALLIANCE CORPORATION (formerly Mammatech Corporation) Quarterly Report on Form 10-Q for the period ended September 30, 2012 INDEX Page PART I - FINANCIAL INFORMATION Item 1. Unaudited Condensed Consolidated Financial Statements 4 Condensed Consolidated Balance Sheets 5 Unaudited Condensed Consolidated Statements of Operations 6 Unaudited Condensed Consolidated Statements of Cash Flows 7 Notes to Unaudited Condensed Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 29 Item 3. Quantitative and Qualitative Disclosures About Market Risk 33 Item 4. Controls and Procedures 33 PART II - OTHER INFORMATION Item 1. Legal Proceedings 34 Item 1A. Risk Factors 34 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 40 Item 3. Defaults Upon Senior Securities 40 Item 4. Submission of Matters to a Vote of Security Holders 40 Item 5. Other Information 40 Item 6. Exhibits 41 Signatures 42 2 FORWARD-LOOKING STATEMENTS This report includes forward-looking statements within the meaning of Section27A of the Securities Act (the "Securities Act") and Section21E of the Securities Exchange Act of 1934, as amended (the "Exchange Act"). We have based these statements on our beliefs and assumptions, based on information currently available to us. These forward-looking statements are subject to risks and uncertainties. Forward-looking statements include the information concerning our possible or assumed future results of operations, our total market opportunity and our business plans and objectives set forth under the sections entitled "Business" and "Management's Discussion and Analysis of Financial Condition and Results of Operations." Forward-looking statements are not guarantees of performance. Our future results and requirements may differ materially from those described in the forward-looking statements. Many of the factors that will determine these results and requirements are beyond our control. In addition to the risks and uncertainties discussed in "Business" and "Management's Discussion and Analysis of Financial Condition and Results of Operations," investors should consider those discussed under "Risk Factors, and elsewhere herein, and in other filings with the SEC." These forward-looking statements speak only as of the date of this report. We do not intend to update or revise any forward-looking statements to reflect changes in our business anticipated results of our operations, strategy or planned capital expenditures, or to reflect the occurrence of unanticipated events. 3 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS DYNAMIC ENERGY ALLIANCE CORPORATION (formerly Mammatech Corporation) UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE PERIOD ENDED SEPTEMBER 30, 2012 4 DYNAMIC ENERGY ALLIANCE CORPORATION (formerly Mammatech Corporation) CONDENSED CONSOLIDATED BALANCE SHEETS As of September 30, As of December 31, (Unaudited) ASSETS Current Cash $ $ Accounts receivable - - Total Assets $ $ LIABILITIES Current Accounts payable and accrued expenses $ $ Accounts payable to related parties - Income taxes payable Loans payable to a related party Contingent consideration payable Total Liabilities STOCKHOLDERS' DEFICIT Authorized: Preferred stock, Series A convertible : 50,000,000 shares authorized, par value: $0.0001 (Note 1 below.) Common stock: 300,000,000 shares authorized, par value: $0.00003 (Note 1 below.) Issued and Outstanding: Preferred stock: 9,327,784 shares Common stock: 82,388,825 shares Additional paid-in capital (Note 2 below) Accumulated deficit ) ) Total Stockholders’ Deficit ) ) Total Liabilities and Stockholders’ Deficit $ $ The capital accounts of the Company have been retroactively restated to reflect the equivalent number of common shares based on the exchange ratio of the merger transaction in determining the basic and diluted weighted average shares. See Note 3. The March 9, 2011 capital accounts of the Company have been retroactively restated to reflect the equivalent number of common shares based on the exchange ratio of the merger transaction. The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 5 DYNAMIC ENERGY ALLIANCE CORPORATION (formerly Mammatech Corporation) UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended September 30, Nine Months Ended September 30, Revenue $ Cost of revenue - Gross profit Operating expenses Project development costs Consulting services General and administrative expenses Net operating (loss) income ) ) ) Other expenses Impairment loss on intangibles - - Financing charges - - Interest expense Other expenses - - Total other expenses Loss before provision for income tax ) Provision for income tax - - Net loss $ ) $ ) $ ) $ ) Basic and fully diluted loss per share $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding – basic and diluted (Note 1) (1) The capital accounts of the Company have been retroactively restated to reflect the equivalent number of common shares based on the exchange ratio of the merger transaction in determining the basic and diluted weighted average shares. See Note 3. The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 6 DYNAMIC ENERGY ALLIANCE CORPORATION (formerly Mammatech Corporation) UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THENINE MONTHS ENDED SEPTEMBER 30, 2 Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash: Non-cash consulting expenses Impairment loss on intangibles - Issuance of warrants Recapitalization under reverse merger - ) Changes in operating assets and liabilities: Accounts receivable - ) Due from related parties - ) Accounts payable and accrued liabilities Income taxes payable ) Loans payable to (due from) related parties Net cash provided by (used in) operating activities ) Cash flows from financing activities: Shares acquired and returned to treasury - ) Cash received from (paid on) contingent consideration ) Proceeds from convertible debentures - Cash received from reverse merger - Net cash provided by (used in) financing activities ) Net decrease in cash ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure: Income taxes paid $
